Citation Nr: 0003471	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-04 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied increased ratings for 
bilateral hearing loss, tinnitus, PTSD, and denied 
entitlement to TDIU benefits, based on no new and material 
evidence being submitted to reopen the claims.  

The issues of entitlement to an increased rating for PTSD and 
entitlement to a total rating based on individual 
unemployability will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The veteran currently manifests a four frequency puretone 
threshold average of 75 decibels in the right ear and 64 
decibels in the left ear, with speech recognition scores of 
76 percent in the right ear and 70 percent in the left ear.

2.  The veteran's tinnitus is manifested by high-pitched 
chirping, but causing no additional pathology.

3.  The veteran's service connected disabilities are 
bilateral hearing loss, evaluated as 40 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and PTSD, 
evaluated as 30 percent disabling.  The combined disability 
rating is 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (1998 & 1999).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 3.321(b)(1), 
4.1-4.14, 4.85, 4.87, Diagnostic Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased ratings

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claims for increased ratings are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that evaluation.  Otherwise, the Board will 
assign the lower evaluation.  38 C.F.R. § 4.7.

The Board recognizes that the veteran's disabilities may 
require rerating in accordance with changes in his condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  That 
nothwithstanding, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

a. Bilateral hearing loss

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.87) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent, and the diagnostic code is 6103.  See 38 C.F.R. 
§§ 4.85(b), 4.87, Diagnostic Codes 6100-6110 (1998 & 1999).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998). 

The veteran was afforded a VA audiological evaluation in 
January 1989, at which time puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
90
95
LEFT
20
20
30
90
90

Speech audiometry revealed speech recognition ability of 50 
percent in the right ear and of 56 percent in the left ear.

Based on the January 1989 Audiological evaluation, the 
veteran's rating was increased to 40 percent.

A VA audiological examination was conducted in March 1997, at 
which time puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
95
100
LEFT
30
30
40
90
95

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 70 percent in the left ear.

The veteran's chief complaint was decreased hearing 
bilaterally, worse in the right ear.  He indicated that he 
had the most difficulty when communicating in the presence of 
background noise.  The veteran reported that he occasionally 
got ear infections bilaterally.  Otoscopic examination was 
unremarkable and pure tone testing indicated a mild sloping 
to profound sensorineural hearing loss bilaterally.  Word 
recognition was fair bilaterally and tympanometry indicated 
normal middle ear function and ipsilateral acoustic reflex 
thresholds were present at 500 and 1,000 Hz in both ears.  
Transient evoked otoacoustic emissions were consistent with 
pure tone test results in both ears.  With the exception of 
20 dB drop at 1,000 and 2,000 Hz in the right ear pure tone 
test results that day were within test re-test variability of 
results obtained here in 1988 and in 1990.  The examiner 
noted that test conditions during the evaluation were quiet 
and the patient reliability was considered fair.  The 
audiologic results did not indicate a problem requiring 
medical follow-up at that time.

The VA Ear Disease Examination conducted in March 1997 showed 
normal auricle and exernal canal showed no evidence of any 
ear disease present.  Tympanic membranes were normal 
bilaterally and moved well to the pneumatic otoscope.  The 
tympanum was normal.  The mastoid showed no evidence of any 
active ear disease and there was no infectious disease of the 
middle or inner ear.  The examiner noted that the ear disease 
that the veteran has was not affecting any other function 
such as balance.  The diagnosis was hearing loss, 
sensorineural, mild sloping to profound, bilaterally with 
fair word recognition bilaterally.

Applying both former and the revised criteria found in 
38 C.F.R. § 4.87 at Table VI to the veteran's March 1997 
examination results yields a numerical designation of V for 
the right ear (between 74 and 81 percent average puretone 
decibel hearing loss, with between 76 and 82 percent speech 
discrimination); and designation V for the left ear (between 
58 and 65 percent average puretone decibel hearing loss, with 
between 68 and 74 percent speech discrimination).  Entering 
the category designations for each ear into Table VII 
produces a disability percentage evaluation of 20 percent, 
under Diagnostic Code 6100 under both former and revised 
criteria.

The RO noted in the April 1997 VA examination that although 
the results of the March 1997 examination showed an 
evaluation of 20 percent, since sustained improvement had not 
been shown, the 40 percent evaluation would be continued for 
12 months.  A VA examination was to be scheduled at that time 
to determine if sustained improvement would be shown; 
however, an examination was not scheduled.  The Board finds 
that the veteran continues to be evaluated at 40 percent for 
his bilateral hearing loss even though the March 1997 
examination showed findings more commensurate with an 
evaluation of 20 percent.  Based on the medical evidence, an 
evaluation in excess of 40 percent for the veteran's 
bilateral hearing loss is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and this 
aspect of the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


b. Tinnitus

The veteran was granted service connection for tinnitus on 
the basis of reports of acoustic trauma during service and VA 
examination reports confirming the presence of tinnitus.  In 
a March 1997 VA examination, the veteran reported the 
tinnitus as a high pitched chirping which was very 
aggravating.  

The veteran is currently assigned a 10 percent disability 
rating for tinnitus, which is evaluated pursuant to 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260.  Under the applicable 
schedular criteria, a 10 percent rating is assigned for 
persistent tinnitus as the result of head injury, concussion, 
or acoustic trauma.  There is no disability rating in excess 
of 10 percent for tinnitus due to acoustic trauma and no 
indication that the veteran's tinnitus has caused additional 
pathology or an exceptional or unusual disability picture 
such that consideration of an extra-schedular rating is 
warranted in accordance with the procedures set forth in 
38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 157 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Accordingly, as the veteran has attained the maximum 
schedular rating available for tinnitus, an increased 
disability rating is denied.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.


REMAND

Initially, the Board finds that the claims for an increased 
evaluation for PTSD and for TDIU are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he is 
found to have presented claims which are plausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

During his March 1997 VA examination, the veteran reported 
experiencing flashbacks every other night, hyperarousal and 
acute startle response, he avoided crowds and people.  He 
recreates generally by himself or with one friend with whom 
he fishes.  He spends most of his time around the house and 
also spends time with raising the child of his daughter.  The 
examination showed the veteran to be alert and oriented to 
all spheres and was well groomed, neatly dressed, well 
nourished.  His behavior was generally calm, although he 
became more emotional when discussing events related to 
Vietnam.  The veteran was able to relate well with the 
interviewer.  The veteran reported a depressed and anxious 
mood, although the examiner noted that affect during the 
interview showed a wide range, and affect was appropriate to 
mood.  The patient denied suicidal or homicidal ideation in 
the interview.  He did not report some thoughts, but a 
history of attempts was noted.  A history of alcohol abuse 
and its continuance was noted.  Intelligence appeared to be 
within the average range and judgment was good and insight 
was fair.  The veteran reported no auditory or visual 
hallucinations.  The diagnosis was Axis I PTSD, chronic, 
history of alcohol abuse; Axis III tinnitus; Axis IV 
unemployed, difficulties in family relationships with 
daughter; Axis V Global Assessment of Functioning (GAF) score 
of 65, noting the veteran was unable to work, but generally 
was functioning well with meaningful interpersonal 
relationships.

Although the examiner noted in Axis V that the veteran was 
unable to work, it is unclear whether his determination is 
based on the veteran's PTSD or other nonservice connected 
factors.  Especially in light of the fact that the examiner 
assessed a 65 GAF score and indicated that the veteran was 
generally functioning well with meaningful interpersonal 
relationships.  

A March 1997 Social and Industrial Survey conducted by a VA 
social worker indicated that the veteran would be recommended 
for a Vocational Rehabilitation evaluation.  Psychologically 
the social worker believed he could handle employment, but 
noted with the veteran's back and hearing problems she did 
not believe gainful employment was feasible.

The Board notes that the veteran was found to be totally 
disabled by the Social Security Administration for a 
combination of his service connected and nonservice connected 
disabilities.

In reviewing the evidence pertinent to the veteran's PTSD 
claim, the Board notes that such evidence is unclear as to 
the degree in which the veteran's PTSD affects his ability to 
work.  In addition, the disposition of the increased rating 
issue could potentially affect the resolution of the issue of 
entitlement to TDIU benefits.  As such, the Board will also 
REMAND the TDIU claim to the RO for consideration following 
the requested development for the increased rating claim.

In light of the foregoing, and in order to ensure that all 
due process requirements are satisfied, this appeal is 
REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for a psychiatric evaluation in order to 
assess the severity of his service 
connected PTSD.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the 
examiner.  The examiner is requested to 
note on the examination report whether 
the claims folder was received.  All 
pertinent tests and studies must be 
completed.  If more than one disorder is 
diagnosed, the examiner is requested to 
distinguish, if possible, the 
symptomatology attributable to the 
service connected PTSD and other 
psychiatric disorders, including 
substance abuse.  If it is impossible to 
make such a distinction, the examiner 
should so state.  The examiner is 
requested to provide an opinion as to the 
veteran's current functioning and 
identify the conditions which limit his 
employment opportunities.  Distinctions 
between service and nonservice connected 
disorders should be noted.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score.  In addition, if 
possible, the examiner should 
specifically express his opinion as to 
whether the PTSD manifestations preclude 
the veteran from obtaining or retaining 
any form of substantially gainful 
employment.

2.  When the RO is satisfied that the 
record is complete and that all requested 
actions have been accomplished, the issue 
of an increased rating for PTSD should be 
adjudicated on the basis of all relevant 
evidence of record.  The RO should then 
adjudicate the veteran's TDIU claim.  If 
any determination remains adverse to the 
veteran, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The record should then be returned 
to the Board for further appellate 
review.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v.West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

